Citation Nr: 1428261	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2011 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah, which granted service connection and assigned a 30 percent disability rating. 

In March 2012, the RO increased the Veteran's disability rating for PTSD to 50 percent.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for PTSD remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Veteran submitted written statement that indicates that he may have psychiatric symptoms more severe than those reported at his January 2012 VA examination.  In addition, during his January 2012 VA examination, the Veteran reported that he was receiving ongoing treatment from a private doctor.  The record currently contains treatment records dated up to September 2011.  On remand, the Veteran should be afforded another VA examination and any outstanding treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from Dr. Van Uitert at McKay-Dee Institute of Behavioral Medicine since September 2011.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.   

3.  Thereafter, the readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

